Citation Nr: 1826664	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right upper extremity disability, to include the shoulder. 

2. Entitlement to service connection for a lung disability, to include asthma. 

3. Entitlement to service connection for bilateral foot disability. 

4. Entitlement to service connection for a left shoulder disability. 

5. Entitlement to service connection for a cervical spine disability. 

6. Entitlement to service connection for a lower back disability. 

7. Entitlement to service connection for bilateral hearing loss. 

8. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1981 to March 1982 and from November 1990 to June 1991.  She also had periods of active duty for training in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2018.  A transcript of the hearing is associated with the file. 

The issues of service connection for bilateral hearing loss, tinnitus, and a left shoulder, neck, lung, lumbar spine and bilateral foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is insufficient to show that the Veteran's right upper extremity disability had its onset in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right upper extremity disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in 38 C.F.R. § 3.317(b) (including fatigue and headaches); (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. 
 § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834 -81836 (Dec. 29, 2011).

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i).

The Veteran's records show that she had service in Southwest Asia from January 1991 to May 1991.  Therefore, the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38  C.F.R . § 3.317(a)(2)(i).

Right Upper Extremity

The Veteran contends that she fell off a truck in service and injured her neck and shoulders.  As for her right shoulder, she complained of pain and sought treatment. 

In August 2012, VA issued a formal finding on the unavailability of the Veteran's service treatment records; however, she submitted copies of records she had in her possession.  Those records show the Veteran experienced a muscle strain in March 2007, in her right forearm while driving a truck for several hours.  Later that month, she indicated she had pain down her bicep into her hand, with decreased grip strength.  There was also a note of bicipital tendonitis on the second page of an undated, examination report.  She also reported pain in her right shoulder following the fall from the truck in May 1991; an examination showed no objective findings, and her range of motion was within normal limits.  

Post-service treatment records show the Veteran reinjured her shoulder due to a fall in August 2011 and an arthroscopy was conducted to determine the extent of her injuries.  The examiner assessed right adhesive capsulitis (frozen shoulder), right acute rotator cuff sprain/strain, right shoulder impingement, and right rotator cuff tendonitis/bursitis.  She had limited range of motion due to pain, which improved with physical therapy and other treatment including injections and pain medication.  

The Veteran underwent a VA examination for her shoulder and arm conditions in October 2012 and reported injuring her right shoulder after falling out of a truck during service.  She noted pain; however, she did not have flare-ups.  

The examiner described the Veteran's symptoms as "frozen shoulder" but never confirmed an actual diagnosis.  Range of motion was measured to 130 degrees of flexion, with pain, and 110 degrees of abduction, with pain.  The Veteran was able to perform repetitive-use testing with three repetitions without any additional loss of range of motion.  There was some functional loss/impairment in the form of less movement than normal and pain on movement.  Results of the Hawkin's impingement test were positive, but there was no indication of which side was affected.  Ultimately, the examiner found that the Veteran's current frozen shoulder was unrelated to the in-service diagnosis of bicipital tendonitis because she had a negative speeds test and full strength on flexion and supination. 

During the February 2018 hearing, the Veteran testified that following the injury in service, she sought treatment and was denied physical therapy.  She was treated by a private physician who recommended surgery but the Veteran decided against going forward.  The Veteran attempted to obtain those records, but they had been destroyed.  She underwent rotator cuff surgery after service following another injury to her shoulder.

Based on the foregoing, the Board finds that service connection for the Veteran's right upper extremity is not warranted because there is no probative evidence showing continuous complaints or treatment since service, and no probative connection between her current condition and the injury she experienced during service.

The Veteran's service treatment records show she sought treatment for right shoulder pain; examination findings were not significant and her range of motion was within normal limits.  The Veteran does have current symptoms of pain; however, she experienced another injury to her shoulder in 2011 that ultimately led to surgery.  There are no available records documenting pain or other symptoms prior to the intervening injury. 

The October 2012 examination is adequate for the purpose of deciding the issue of service connection for the right upper extremity disability.  The VA examiner reviewed the claims files, interviewed the Veteran about medical history of the disabilities and past and present symptomatology, examined the shoulder, and provided a medical nexus opinion.  The VA examination report contains all the findings needed to evaluate the claim for service connection, including the medical history, clinical findings and diagnosis, and rationale for the opinion given.  Also probative is the fact that there is no opposing opinion. 

The Board has considered the Veteran's contentions that she believes her right shoulder/arm disability is related to in-service injuries.  She is certainly competent to describe the injuries and the onset of her symptoms, but she is not competent to provide a link between her right upper extremity and an event, injury, or disease in service.  In other words, linking her current complaints to service requires medical expertise, and she has not been shown to have such.  

Additionally, any reports from the Veteran of continuous symptoms of her right upper extremity complaints from her time in service to the present are outweighed by the more probative evidence of record.  Importantly, she did not seek treatment for right extremity pain prior to her 2011 post-service injury, and the totality of the medical evidence far outweighs her reports of continuous right upper extremity symptoms since service.

Moreover, the presumption for the Gulf War veterans is not warranted in this case because the Veteran's upper extremity condition, to include frozen shoulder is a disease with a clear and specific etiology and diagnosis which the October 2012 examiner found to be unrelated to her previous diagnosis incurred in service.  38 C.F.R. § 3.317.  Therefore, the Veteran diagnosed right upper extremity condition is not related to any unexplained chronic multi-symptom illness.

For the reasons provided above, the preponderance of evidence is against the Veteran's claim for a right upper extremity disability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder disability is denied. 


REMAND

During her Board hearing the Veteran indicated that following a fall off a truck in service, she injured her neck and shoulders.  Her left shoulder and neck caused her continuous pain; following the incident she was unable to turn her head in either direction.  She also noted that she never sought treatment for her left shoulder and therefore, did not have a diagnosis, but reported extremely limited range of motion.

As for her neck, she testified that she attempted physical therapy, but was denied.  The Veteran underwent VA cervical spine, and shoulder and arm conditions examinations in October 2012 and the examiner did not provide a current or previous diagnoses for her neck or shoulder conditions.  The examiner's opinion as to the Veteran's cervical spine was lacking in rationale as it merely stated that the examiner did not believe the current condition was related to service.  There was no opinion provided regarding the Veteran's left shoulder.  Therefore, on remand a new examination and opinion regarding service connection for both the left shoulder and neck conditions should be sought.

During the hearing, the Veteran indicated that she was repeatedly and incorrectly treated for a sinus condition during service, but ultimately diagnosed with asthma.  She believes that her current asthma is related to the symptoms she experienced and diagnosis rendered during service.  On remand, a nexus opinion should be sought. 

The Veteran testified that she had bilateral hearing loss and tinnitus due to driving loud trucks and exposure noise from an explosion during service.  She underwent a VA audiological examination in October 2012 and the examiner indicated that she did not have hearing loss for VA purposes.  She testified that the VA examination was inadequate because speech recognition testing could not be performed and the examiner made the process difficult for her. 

Also during the hearing, the Veteran indicated that her bilateral foot condition manifested after wearing tight boots while running and jumping during service.  She reported having blisters, calluses, and corns on her toes, making it painful to wear certain types of shoes.  She sought treatment during service which is evident from her service treatment records.  The Veteran underwent surgery for hammertoes in 1998 and was told by a physician that she had flat feet; neither of these conditions were addressed by the October 2012 examiner.  Therefore, on remand a new examination and opinion regarding service connection should be sought. 

The Veteran underwent a VA examination for lumbar spine conditions in October in 2012 and the examiner provided a negative nexus opinion.  However, the examiner failed to consider the Veteran's contentions that she has an undiagnosed illness related to her Gulf War service.  Therefore, on remand, a new opinion regarding service connection should be sought.  

While on remand, any outstanding, relevant treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records relevant to the Veteran's claims. 

2. Afford the Veteran new VA examinations, in order to ascertain the nature and etiology of her bilateral hearing loss, tinnitus, and a left shoulder, neck, respiratory, and bilateral foot disabilities.  The claims folder and a copy of this REMAND should be reviewed by the examiner.  

The examiner should provide a thorough explanation for all opinions rendered.  If any opinion requested cannot be rendered, he or she must thoroughly explain the reasons.

For any diagnosed bilateral hearing loss and tinnitus, the examiner should: 

a. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's current hearing loss is etiologically related to or caused by an event, injury, or disease incurred in service.

For purposes of this opinion, the examiner is asked to presume that the Veteran had in-service noise exposure.  

For any diagnosed left shoulder disability, the examiner should: 

a. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's current left shoulder disability is etiologically related to or caused by an event, injury, or disease incurred in service, to include the fall from a truck in service.

b. If the Veteran does not have a diagnosis of a left shoulder disability, the examiner is asked to determine whether it is at least as likely as not her reported symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

For any diagnosed cervical spine disability, the examiner should: 

a. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's current cervical spine disability is etiologically related to or caused by an event, injury, or disease incurred in service, to include the fall from a truck in service. 

b. If the Veteran does not have a diagnosis of a cervical spine disability, the examiner is asked to determine whether it is at least as likely as not her reported symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

For any diagnosed lung condition, to include asthma, the examiner should: 

a. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's current lung condition is etiologically related to or caused by an event, injury, or disease incurred in service.

b. If not, the examiner is asked to opine as to whether any current asthma condition was caused or aggravated by her service-connected sinusitis.  

For any diagnosed foot condition, the examiner should: 

a. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's current foot conditions are etiologically related to or caused by an event, injury, or disease incurred in service.

3. Forward the record and a copy of this remand to an appropriate examiner for addendum opinions.  It is left to the examiner's discretion whether to reexamine the Veteran.  Following review of the record, the examiner should express an opinion as to:

a. Whether the Veteran had a diagnosis of a lumbar spine disability during or in proximity to the appeal period.

b. If so, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lumbar spine disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to her active service. 

c. If the Veteran does not have a diagnosis of a lumbar spine disability, the examiner is asked to determine whether it is at least as likely as not her reported symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

The examiner should provide a thorough explanation for all opinions rendered.  If any opinion requested cannot be rendered, he or she must thoroughly explain the reasons.

4. Thereafter, and following any other indicated development, the AOJ should readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded an applicable time to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


